Citation Nr: 0413384	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  00-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia



THE ISSUE

Entitlement to an increased (extraschedular) rating for 
bilateral pes planus with chronic pes cavus and bilateral 
arthroplasty of the second toes, currently assigned a 50 
percent evaluation.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1942 to August 
1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Roanoke, Virginia, Regional Office (RO), which confirmed a 50 
percent evaluation for the service-connected bilateral foot 
disability.  


FINDINGS OF FACT

1.  Appellant is currently receiving the maximum evaluation 
assignable under the schedular criteria for the service-
connected bilateral foot disability.  

2.  Appellant's service-connected bilateral foot disability 
is manifested by severe, intractable plantar keratoses with 
significant scar tissue with resultant altered gait.  The 
plantar keratoses require frequent shaving every couple 
weeks, with recurrent sharp foot pain.  Marked interference 
with employability as a result of said disability has been 
clinically reported.  

3.  The clinical evidence shows that the service-connected 
bilateral foot disability presents such an unusual or 
exceptional disability picture as to render the schedular 
standards impractical.  There is tenderness and functional 
limitation commensurate with residual scarring.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 50 
percent for the service-connected bilateral pes planus with 
chronic pes cavus and bilateral arthroplasty of the second 
toes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.71a, Codes 5276, 5278 (2003).

2.  The criteria for an extraschedular evaluation of 20 
percent, for a combined rating of 60 percent, but no more, 
for the service-connected bilateral pes planus with chronic 
pes cavus and bilateral arthroplasty of the second toes have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.10, 4.25, 4.40, 4.118, Code 7899-7805 
(2003): DeLuca v. Brown, 8 Vet. App. 202 (1995).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it should be pointed out that appellant is 
currently receiving the maximum evaluation assignable under 
the schedular criteria for the service-connected bilateral 
foot disability.  In light of the Board's allowance herein of 
an extraschedular rating for the service-connected bilateral 
foot disability, in the circumstances of this case, no 
further evidentiary development or notification appears 
necessary and would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  

That is, in view of the favorable result, the pertinent 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) have been complied with.  See 38 U.S.C.A. § 5100 et 
seq. (West 2002).  As such, there is no need for additional 
notice, nor is there any indication that there is other 
evidence that could or should be obtained which would result 
in a conclusion more favorable than the one entered herein.

Appellant's service medical records indicate that he had 
severe, bilateral pes planus; and a March 1944 rating 
decision granted service connection based on aggravation and 
assigned a 10 percent evaluation.  On July 1992 VA 
examination, appellant reported that his bilateral foot pain 
had increased and walking was painful with intermittent 
burning sensation.  Clinically, there were calluses on the 
soles and on the tips of toes and he limped.  Bilateral pes 
planus with calluses, painful on walking and standing, was 
diagnosed.  An October 1993 rating decision increased the 
evaluation for the service-connected bilateral foot 
disability from 10 percent to 30 percent.

On January 1996 VA orthopedic examination, appellant's 
complaints included painful plantar surface and 2nd toe of 
each foot.  Plantar lesions on the feet had been recently 
treated with chemocautery.  Digital contractures of the 2nd 
toe of each foot had developed, as had chronic clavus (corn) 
formation on the plantar surfaces.  Pes planus was also 
noted.  Appellant appeared in pain when he walked, and walked 
on his heels due to pain.  The examiner noted that the 
conditions were the direct result of the pes planus and would 
be a "chronic, possibly worsening condition which may 
require surgery at some point."  Color photographs of the 
feet were attached to said report.  A February 1996 rating 
decision increased the evaluation for the service-connected 
bilateral foot disability from 30 percent to 50 percent.

In a March 1998 written statement, a VA fee-basis podiatrist 
reported that appellant had debridements of painful lesions 
on the feet twice a month; that he was using an extra-depth 
shoe with custom-made insole; and that these felt well.  

On May 1998 VA orthopedic examination, it was reported that 
appellant was able to work as a packaging supervisor despite 
painful foot calluses until he retired in 1982.  Appellant 
alleged that his feet were constantly painful and worsening.  
His walking range was restricted to less than one block.  
Clinically, he had a slow, shuffling gait, with his feet 
separated to maintain balance.  He attempted to walk on the 
heels to relieve pressure on the calluses of the forefeet.  
Calluses were located under the 4th metatarsal head of each 
foot, the distal aspects of the left 2nd and 4th toes, and 
the tip of the right 2nd toe.  The left foot calluses had 
recently been trimmed and were very tender.  The 2nd through 
the 5th toes of each foot had ankylosed interphalangeal 
joints with 40 degree flexion deformity at the proximal 
interphalangeal joints.  Diagnoses included multiple painful 
calluses on the forefeet, causing "marked ambulatory 
disability"; mild pes planus; and ankylosed interphalangeal 
joints with 40 degree flexion deformity at the proximal 
interphalangeal joints of the 2nd through the 5th toes of 
each foot.

In an October 1999 written statement, the same VA fee-basis 
podiatrist reported that appellant had developed hammer toe 
deformities of the 2nd toes and left 4th toe, which caused 
painful, debilitating lesions on the tips of the toes.  
Clinical findings included intractable plantar keratosis 
under the 4th metatarsal head of each foot with significant 
scar tissue; and hammer toe deformities of the 2nd toes with 
distal keratomas causing pain on palpation.  Appellant 
reported that after debridement of lesions, he would have 
relief for approximately five to seven days, and then pain 
would recur; and that extra-depth shoes with custom-made 
insoles did not help.  In December 1999, that podiatrist 
reported that the lesions caused appellant great difficulty 
walking; and that even with treatment every three weeks, he 
was limping.  In another December 1999 written statement, 
that podiatrist opined that appellant's foot condition 
rendered him unemployable without regard to age or health for 
any job requiring standing/walking for any length of time.  
In an October 2000 written statement, that podiatrist 
reported that appellant had undergone bilateral arthroplasty 
of the 2nd toes.  In a February 2001 written statement, that 
podiatrist reported that appellant continued to have severe, 
intractable plantar keratosis under the 4th metatarsal head 
of each foot with significant scar tissue.  

VA outpatient treatment records reveal that in April 2001, 
appellant reported ambulating on the heels and sides of his 
feet to avoid pressure on plantar calluses.  Diagnoses 
included pes planus with calluses, requiring frequent shaving 
every two weeks, with continued sharp foot pain.  

In May, June, and August 2001 written statements, that same 
VA fee-basis podiatrist reported that appellant continued to 
have intractable plantar keratosis under the 4th metatarsal 
head of each foot with significant scar tissue.  
Additionally, in June 2001, there was collapse of the right 
medial longitudinal arch and posterior tibial tendon 
tenderness.  Clinical office records dated from 1997 to April 
2002 reveal frequent debridements of appellant's feet 
keratoses (approximately on a bimonthly basis).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of appellant's service-
connected disability of the feet as it affects the ordinary 
conditions of daily life, including employment, as required 
by 38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable 
provisions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   

It should be appreciated that rating disabilities is not an 
exact science, as indicated by the Schedule for Rating 
Disabilities:  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disabilities.  38 C.F.R. § 4.1.  

The RO has rated appellant's service-connected bilateral foot 
disability as 50 percent disabling, which is the maximum 
rating available under Diagnostic Code 5276 (for rating pes 
planus) or 5278 (for rating pes cavus), or any other 
applicable Diagnostic Codes for rating the feet.  A 50 
percent rating for bilateral pes planus contemplates 
pronounced flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  A 50 percent 
rating for bilateral pes cavus contemplates marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and a marked varus 
deformity.  Since appellant is currently receiving the 
maximum evaluation assignable under the applicable schedular 
criteria for the service-connected bilateral foot disability, 
a higher schedular evaluation is not in order.  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96 (Aug. 16, 1996); Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).  The RO did consider whether an 
extraschedular evaluation was warranted, and determined that 
it was not.  See, in particular, a February 2002 Supplemental 
Statement of the Case.  Since this matter has been 
adjudicated by the RO, the Board has in the decision herein 
subsequently considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) and reached a contrary result, finding that an 
extraschedular evaluation is warranted.  

The provisions of 38 C.F.R. § 3.321(b)(1) state, in pertinent 
part, that when the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate a veteran for his service-
connected disabilities, an extraschedular evaluation may be 
assigned.  The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Appellant's service-
connected bilateral foot disability is manifested by severe, 
intractable plantar keratoses with significant scar tissue 
with resultant altered gait.  The plantar keratoses require 
frequent shaving every couple weeks, with recurrent sharp 
foot pain.  Additionally, in a December 1999 written 
statement, a podiatrist opined that appellant's foot 
condition rendered him unemployable for any job requiring 
standing/walking for any length of time.  Thus, with all 
reasonable doubt resolved in appellant's favor, it appears 
that marked interference with employment due to the service-
connected bilateral foot disability has been shown such that 
an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

Considering the effect of appellant's painful plantar 
keratoses and associated foot symptomatology and their 
overall effect on functional impairment and interference with 
employability, it is at least as likely as not that 
extraschedular evaluation of 10 percent for each foot is 
warranted (for a combined schedular and extraschedular 
evaluation of 60 percent for the service-connected bilateral 
foot disability).  38 C.F.R. § 3.321(b)(1), 4.25, Code 7899-
7805.  See also 38 C.F.R. §§ 4.10, 4.40, and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 205-208 (1995).  It is concluded that 
the current findings show some additional limitation of 
function such as would be contemplated under code 7805.  
Thus, with consideration of those provisions, and DeLuca, 
there is a basis for a combined rating of 60 percent, but no 
more.


ORDER

An extraschedular evaluation of 20 percent (in addition to 
the 50 percent schedular evaluation currently in effect), for 
a combined rating of 60 percent, for the service-connected 
bilateral pes planus with chronic pes cavus and bilateral 
arthroplasty of the second toes is granted, subject to the 
applicable regulatory criteria governing payment of monetary 
awards.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



